                                              Case 5:20-cv-05857-EJD Document 31 Filed 03/02/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7
                                         JUSTIN OCAMPO,
                                   8                                                          Case No. 5:20-cv-05857-EJD
                                                         Plaintiff,
                                   9                                                          ORDER DENYING DEFENDANT’S
                                                   v.                                         MOTION TO STRIKE
                                  10
                                         APPLE INC.,                                          Re: Dkt. No. 27
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Defendant Apple Inc.’s Motion to Strike (“Mot.”) Plaintiffs’ Second

                                  14   Amended Complaint (“SAC”). Dkt. No. 27. For the reasons set forth below, the Court DENIES

                                  15   Defendant’s Motion to Strike the Second Amended Complaint.

                                  16     I.     BACKGROUND
                                  17            On August 19, 2020, Plaintiff Ocampo, then the sole plaintiff in the matter, filed his initial

                                  18   putative class action complaint for damages alleging causes of action for violations of various

                                  19   consumer fraud and advertising laws. Thereafter, the Parties stipulated that Defendant’s response

                                  20   to or motion to dismiss the original complaint would be due no later than October 26, 2020. See

                                  21   Dkt. No. 13. On October 22, 2020, Plaintiffs’ counsel informed Defendant that they intended to

                                  22   file an amended complaint. See Declaration of David R. Singh (“Singh Decl.”), Dkt. No. 27-1 ¶ 5.

                                  23   The next day the Parties agreed to a stipulation allowing Plaintiff Ocampo to file an amended

                                  24   complaint by November 23, 2020. See Stipulation Regarding Filing Amended Complaint

                                  25   Pursuant to Civil Local Rule 6-1(a) (“Stipulation”), Dkt. No. 20 at 1. Additionally, the Parties

                                  26   stipulated that Defendant did not need to respond to the original complaint and also agreed to a

                                  27   briefing schedule if Defendant were to file a motion to dismiss the amended complaint. Id.

                                  28   Case No.: 5:20-cv-05857-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO STRIKE
                                                                       1
                                              Case 5:20-cv-05857-EJD Document 31 Filed 03/02/21 Page 2 of 4




                                   1            Pursuant to the Parties’ Stipulation, Plaintiff Ocampo and the new additionally named

                                   2   plaintiffs filed their First Amended Complaint (“FAC”) on November 23, 2020. Dkt. No. 24. On

                                   3   December 23, 2020, Defendant filed a motion to dismiss all of Plaintiffs’ causes of action for lack

                                   4   of subject-matter jurisdiction and failure to state a claim. See Dkt. No. 25. Twenty-one days later,

                                   5   Plaintiffs filed their SAC without “opposing party’s written consent or the court’s leave.” Fed. R.

                                   6   Civ. P. 15(a)(2). Defendant filed the instant motion to strike in response.

                                   7    II.     LEGAL STANDARD
                                   8            Under Federal Rule of Civil Procedure 12(f), on its own or by motion, the Court “may

                                   9   strike from a pleading an insufficient defense or any redundant, immaterial, impertinent, or

                                  10   scandalous matter.” Fed. R. Civ. P. 12(f). The purpose of Rule 12(f) is to “avoid the expenditure

                                  11   of time and money that must arise from litigating spurious issues by dispensing with those issues

                                  12   prior to trial. . . .” Sidney-Vinstein v. A.H. Robins Co., 697 F.2d 880, 885 (9th Cir. 1983). The
Northern District of California
 United States District Court




                                  13   court must view the pleadings in the light most favorable to the non-moving party. Cal. Dept. of

                                  14   Toxic Substances Control v. Alco Pac. Inc., 217 F. Supp. 2d 1028, 1033 (C.D. Cal. 2002). “Any

                                  15   doubt concerning the import of the allegations to be stricken weighs in favor of denying the

                                  16   motion to strike.” In re Wal-Mart Stores, Inc. Wage & Hour Litig., 505 F. Supp. 2d 609, 614

                                  17   (N.D. Cal. 2007) (citation omitted).

                                  18   III.     DISCUSSION
                                  19            Defendant moves to strike Plaintiffs’ SAC arguing Plaintiffs have already amended their

                                  20   original complaint “once as a matter of course” and thus, needed either written consent from

                                  21   Defendant or leave of the Court prior to filing the SAC. Mot. at 1. The Court finds that Plaintiffs’

                                  22   FAC was an amendment within the meaning of Federal Rule of Civil Procedure 15(a). However,

                                  23   Plaintiffs’ FAC was filed after receiving Defendant’s written consent pursuant to Rule 15(a)(2).

                                  24   Thus, filing the FAC did not exhaust Plaintiffs’ ability to file an amended complaint “as a matter

                                  25   of course” under Rule 15(a)(1).

                                  26            Rule 15(a) provides:

                                  27                   (1) Amending as a Matter of Course. A party may amend its pleading
                                  28   Case No.: 5:20-cv-05857-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO STRIKE
                                                                       2
                                           Case 5:20-cv-05857-EJD Document 31 Filed 03/02/21 Page 3 of 4



                                                           once as a matter of course within:
                                   1
                                                              (A) 21 days after serving it, or
                                   2
                                                              (B) if the pleading is one to which a responsive pleading is
                                   3                          required, 21 days after service of a responsive pleading or 21
                                                              days after service of a motion under Rule 12(b), (e), or (f),
                                   4                          whichever is earlier.
                                   5                  (2) Other Amendments. In all other cases, a party may amend its
                                                      pleading only with the opposing party’s written consent or the court’s
                                   6                  leave. The court should freely give leave when justice so requires.
                                   7          Fed. R. Civ. P. 15(a).

                                   8          The Ninth Circuit’s decision in Ramirez v. Cty. of San Bernardino, 806 F.3d 1002 (9th Cir.

                                   9   2015), is instructive. There, the plaintiff filed a first amended complaint with the consent of the

                                  10   court pursuant to Rule 15(a)(2). Id. at 1004. Shortly after the first amended complaint was filed,

                                  11   the defendant filed a motion to dismiss. Id. Similar to this case, the plaintiff attempted to file a

                                  12   second amended complaint rather than an opposition to the defendant’s motion to dismiss. Id.
Northern District of California
 United States District Court




                                  13   The court denied plaintiff’s second amended complaint because leave of court was not sought or

                                  14   granted. Id. The plaintiff appealed this decision and the Ninth Circuit held that a “[p]laintiff’s

                                  15   15(a)(2) amendment, filed first in time, cannot be construed as a waiver or exhaustion of his

                                  16   automatic right to amend under 15(a)(1), so long as that amendment was timely.” Id. at 1008.

                                  17   Rule 15 provides different ways to amend a complaint, and a plaintiff may amend in whatever

                                  18   order he sees fit, so long as he complies with Rule 15. Id. at 1007. The Ninth Circuit further

                                  19   reasoned that “Rule 15 is organized substantively, not chronologically.” Id. Therefore, a plaintiff

                                  20   “may amend in whatever order he sees fit provided he complies with the respective requirements

                                  21   found within 15(a)(1) and 15(a)(2).” Id.

                                  22          Here, Plaintiffs received written consent to file the FAC from Defendant as seen in the

                                  23   Stipulation. Although Defendant argues that the Stipulation was a limited scheduling agreement

                                  24   meant to give Defendant relief from its obligation to respond to the original complaint, it expressly

                                  25   states that the Parties had stipulated and agreed to Plaintiff Ocampo filing the FAC by November

                                  26   23, 2020. Additionally, the Parties made reference to the Stipulation in their subsequent Rule

                                  27   26(f) Report highlighting that “[p]ursuant to the parties’ stipulation to allow Plaintiff to file an

                                  28   Case No.: 5:20-cv-05857-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO STRIKE
                                                                       3
                                             Case 5:20-cv-05857-EJD Document 31 Filed 03/02/21 Page 4 of 4




                                   1   amended complaint, Plaintiff intend[ed] on filing an amended complaint by November 23, 2020.”

                                   2   See Case Management Statement, Dkt. No. 22 at 4. The filing of the FAC did not exhaust

                                   3   Plaintiffs’ right as a matter of course to later amend after service of a motion under Rule 12(b).

                                   4   Plaintiffs were permitted to amend the complaint in whatever order, so long as they complied with

                                   5   Rule 15. In this instance, Plaintiffs complied with Rule 15 because Defendant provided written

                                   6   consent to the FAC and afterwards, Plaintiffs filed their SAC. Plaintiffs timely filed their SAC as

                                   7   a matter of course as the SAC was filed twenty-one days after Defendant filed its motion to

                                   8   dismiss. Therefore, the Court finds Plaintiffs’ SAC was permissible under Rule 15(a).

                                   9   IV.     CONCLUSION
                                  10           For the foregoing reasons, the Court DENIES Defendant’s motion to strike Plaintiffs’

                                  11   Second Amended Complaint. Defendant’s Motion to Dismiss the First Amended Complaint is

                                  12   DENIED as moot and thus, the Second Amended Complaint is the operative complaint. Pursuant
Northern District of California
 United States District Court




                                  13   to the Parties’ joint stipulation regarding the Motion to Strike, see Dkt. No. 28, Defendant will

                                  14   have ten (10) days after the date of this Order to file a responsive pleading.

                                  15           IT IS SO ORDERED.

                                  16   Dated: March 2, 2021

                                  17                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:20-cv-05857-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO STRIKE
                                                                       4
